UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ABDUL HADI EL BEY; AQUEELAH
SOVEREIGN EL BEY,

                                Plaintiffs,
                                                                  19-CV-9978 (CM)
                    -against-

MICHAEL C. LOPEZ, ROCHESTER CITY                              ORDER OF DISMISSAL
COURT CRIMINAL AND CIVIL DIVISION
DOING BUSINESS AS MAGISTRATE, et al.,

                                Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Because Plaintiffs submitted this action without an in forma pauperis (IFP) application

from Abdul Hadi El Bey, by order dated October 30, 2019, the Court directed Plaintiffs to either

pay the $400.00 in fees or have Abdul Hadi El Bey submit a completed and signed IFP

application within thirty days. That order specified that failure to comply would result in

dismissal of Plaintiff Abdul Hadi El Bey’s claims. Plaintiffs have not paid the fees and Plaintiff

Abdul Hadi El Bey has not filed an IFP application.

       Accordingly, Plaintiff Abdul Hadi El Bey’s claims are dismissed without prejudice. See

28 U.S.C. §§ 1914, 1915.

       The Clerk of Court is directed to mail a copy of this order to Plaintiffs and note service

on the docket.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.
Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:   December 23, 2019
         New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               2
